Citation Nr: 1104118	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for paranoid schizophrenia.

2.  Whether new and material evidence to reopen a claim for 
service connection for a seizure disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to November 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2004 rating decision in which the RO, inter alia, 
declined to reopen a claim for service connection for seizure 
disorder and denied service connection for paranoid 
schizophrenia.  In May 2004, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in July 
2005, and the Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) later that same 
month.

In his substantive appeal, the Veteran requested a 
videoconference hearing before a Veterans Law Judge. The Veteran 
subsequently indicated that he desired a hearing in Washington, 
D.C.  In an August 2008 letter, the Board informed the Veteran 
that he was scheduled for a hearing in Washington in October 
2008; however, he failed to appear on the scheduled hearing date.  
In a statement received later in October 2008, the Veteran 
indicated that he was unable to attend the hearing due to 
disability, but he did not request that the hearing be 
rescheduled.  As such, his Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In November 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence. After completing the requested development, the AMC 
continued to deny each claim (as reflected in a March 2010 
supplemental SOC (SSOC)) and returned these matters to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the each claim on appeal have been accomplished.

2.  Schizophrenia was not shown in service or for many years 
thereafter, and there is no competent evidence or opinion that 
there exists a medical nexus between the Veteran's current 
paranoid schizophrenia and service.

3.  In January 2003, the RO denied the Veteran's petition to 
reopen a claim for service connection for a seizure disorder; 
although notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal.

4.  No new evidence associated with the claims file since the 
January 2003 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for seizure disorder or raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for paranoid 
schizophrenia are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.  The January 2003 rating decision in which the RO declined to 
reopen a claim for service connection for seizure disorder is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

3.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
seizure disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and 
after August 29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In this appeal, an August 2003 pre-rating letter and December 
2008 post-rating letter-issued pursuant to the Board's November 
2008 remand-provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim for 
service connection for paranoid schizophrenia and the petition to 
reopen his claim for service connection for seizure disorder, as 
well as what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by VA, 
and the need for the Veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  Consistent with 
Kent, the December 2008 letter also explained what constituted 
new and material evidence to reopen the claim for service 
connection for seizure disorder.  The December 2008 letter also 
provided general information concerning VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.

After issuance of the above-noted letters, and opportunity for 
the Veteran to respond, the March 2010 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and Social Security Administration 
records.  Also of record and considered in connection with the 
appeal is various written statements provided by the Veteran, and 
by his representative, on his behalf.

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection for 
paranoid schizophrenia or the petition to reopen the claim for 
service connection for seizure disorder is warranted.  The Board 
acknowledges that the Veteran has not been afforded a VA 
examination in connection with either pertaining to either 
claimed disability.  However, with respect to the petition to 
reopen, the Board points out that VA's duty to provide a medical 
examination applies to a petition to reopen a finally adjudicated 
claim only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii) (2010).  In this case, as discussed 
in detail below, the Board finds that new and material evidence 
has not been received to reopen the previously disallowed claim 
for service connection for seizure disorder; hence, an 
examination is not required.  As for the Veteran's claim for 
service connection for paranoid schizophrenia, there is no 
competent, persuasive indication whatsoever that this disability 
had its onset in service or is otherwise medically-related to 
service.  On these facts, as the current record does not reflect 
even a prima facie claim for service connection for paranoid 
schizophrenia, VA has no obligation to obtain any medical opinion 
commenting upon the etiology of this disability.  See 38 U.S.C.A. 
§ 5103A(d).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal.  See Mayfield,  
20 Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A.     § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, 
such as psychoses, which develop to a compensable degree (10 
percent for psychoses) within a prescribed period after discharge 
from service (one year for psychoses), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Veteran contends that he is entitled to service connection 
for paranoid schizophrenia, as he believes that this disability 
is related to his active duty service.  In particular, the 
Veteran has pointed out that he did not suffer from this 
disability prior to service.

Considering the record in light of the above-noted legal 
authority, the Board finds that service connection for paranoid 
schizophrenia is not warranted.

The Veteran's service treatment records consist mainly of reports 
discussing his seizure disorder and a Medical Evaluation Board 
determination recommending that the Veteran be discharged due to 
his seizure disorder.  An October 1985 separation examination did 
not list any psychiatric abnormality.

With respect to post service medical records, records from 
Psychiatric Crisis Services from 1993 note that the Veteran's 
psychiatric illness began in 1990 after an incident where the 
Veteran was trapped in a fire and received numerous skin burns.  
He was diagnosed with schizophrenia, disorganized type, at that 
time.  A report from Misericordia Hospital from October 1993 also 
noted a diagnosis of schizophrenia.  A February 1994 evaluation 
from the Pennsylvania Bureau of Disability Determination 
discusses the Veteran's schizophrenia only after the 1990 fire.  
Another private evaluation from September 2000 notes that the 
Veteran started hearing voices after the fire.  

VA outpatient treatment records beginning in 1994 notes a 
diagnosis of schizophrenia.  In November 1995, a history of 
psychiatric problems since a fire in 1990 was noted.  Continued 
outpatient treatment records through 2003 show treatment for this 
disability and note symptoms such as anxiety, delusions, and 
hallucinations.  However, these records do not discuss this 
disability in relation to the Veteran's service or give any 
indication that this disability was incurred in or is related to 
service.

As indicated above, the service treatment records are completely 
negative for any signs, symptoms, or diagnoses pertaining to a 
psychiatric disability.  The October 1985 separation examination 
report indicates no psychiatric abnormalities the time of his 
discharge. Thus, there is no medical documentation of paranoid 
schizophrenia during the Veteran's service.

Moreover, the first documented diagnosis of an acquired 
psychiatric disorder was not until 1993, approximately 8 years 
after separation from service.  Thus, there is no evidence that 
that a psychosis-here, paranoid schizophrenia--was manifested to 
a compensable degree within one year of discharge. The Board also 
points out that the passage of many years between discharge from 
active service and documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).

In addition, the Board notes that none of the medical records 
include any medical comment or opinion even suggesting that the 
Veteran's schizophrenia had its onset in or is otherwise 
medically related to his active duty service, and neither the 
Veteran nor his representative has presented or identified any 
such evidence or opinion.  In fact, most of the medical evidence 
of record links the Veteran's schizophrenia to the fire incident 
in 1990, not to the Veteran's service.  Without competent 
evidence that there exists of a medical relationship between the 
Veteran's current paranoid schizophrenia and his active service, 
service connection cannot be granted.

Moreover, as regards any direct assertions of Veteran and his 
representative that there the Veteran has paranoid schizophrenia 
due to service, no such assertions, alone, provide a basis for 
allowance of the claim.  The matter of medical etiology upon 
which this claim turns is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown to 
be other than laypersons without the appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim 
for service connection for paranoid schizophrenia must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  However, as 
no, competent, probative evidence supports a finding that 
paranoid schizophrenia is medically-related to the Veteran's 
military service, that doctrine is not applicable..  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).




III.  Petition to Reopen

The Veteran's claim for service connection for seizure disorder 
was originally denied in an April 1986 rating decision, wherein 
the RO found that the Veteran's seizure disorder pre-existed 
service and there was no evidence that the disability was 
aggravated during service.  The record reflects that the 
Veteran's claim for service connection for seizure disorder was 
considered and denied on several occasions since the original 
April 1986 rating decision.  Most recently, in January 2003 the 
RO declined to reopen a claim for service connection for seizure 
disorder, concluding that new and material evidence had not been 
received.   Although notified of the denial in a January 2003 
letter, the Veteran did not initiate an appeal of the January 
2003 RO decision.  See 38 C.F.R. § 20.200.  The RO's January 2003 
denial of the claim is therefore final as to the evidence then of 
record.

The pertinent evidence then of record included the Veteran's 
service treatment records.  These records reflect that the 
Veteran suffered from a seizure in May 1985.  The Veteran was 
subsequently discharged in October 1985 due to the findings of 
the Medical Evaluation Board.  The October 1985 Medical 
Evaluation Board report notes that the Veteran's seizure disorder 
started at age 6, and that he was treated with anti-convulsants 
until age 15 with moderate success.  He was free from seizures 
until the incident in May 1985, and it was noted that the 
seizures recurred three further times since May 1985.  The 
Veteran signed a certificate indicating that he appeared before 
the Medical Evaluation Board in October 1985 and that the Board 
found him unfit due to seizure disorder which existed prior to 
enlistment.  

Also of record were VA outpatient treatment records from 1995 
through 2003, as well as the report of a May 1986 VA examination 
reflecting diagnosis and treatment for a seizure disorder, and 
various statements from the Veteran.

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The Veteran requested that VA reopen the previously-denied claim 
for service connection in April 2003.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the January 
2003 rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the January 
2003 rating decision includes additional VA outpatient treatment 
records, a Social Security Administration (SSA) disability 
determination and related medical reports, and various lay 
statements.  

The VA outpatient treatment records continue to note a history of 
seizure disorder, though it is noted that the Veteran had not 
experienced another seizure in many years and was taken off 
seizure medication.  

The SSA records include a number of private medical reports.  A 
February 1994 evaluation notes that the Veteran experienced 
seizures as a child, and that he last seizure were 3 to 4 years 
ago.  A September 2000 private medical evaluation notes a history 
of seizure in 1985, but nothing further on this disability.  
Additional reports from the Psychiatric Crisis Service, 
Misericordia Hospital and Pennsylvania Bureau of Disability 
Determination deal mainly with the Veteran's psychiatric 
disability and do not discuss his seizure disorder.  In fact, the 
SSA disability determination notes that the Veteran was 
determined to be disabled primarily due to his severe schizoid 
personality with a secondary diagnosis of a history of burns, and 
does not refer to a seizure disorder. 

As reflected in various statements by the Veteran and his 
representative, the Veteran has continued to allege that his 
seizure disorder was aggravated during service.

As the above-described medical evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new." However, 
this evidence is not "material" for purposes of reopening the 
claim for service connection for seizure disorder.   While noting 
a history of prior seizure prior to and during service, none of 
this evidence includes any medical opinion or comment indicating 
that a pre-existing seizure disorder was aggravated in service, 
or that a current seizure disorder is otherwise medically-related 
to service. As such, the newly-received medical evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a seizure disorder-here, a 
medical nexus to service-or raise a reasonable possibility of 
substantiating the claim.

As for the lay statements provided by the Veteran and by his 
representative, on his behalf, the Board notes that the 
assertions reflected therein appear to reiterate assertions 
previously made in connection with prior attempts to reopen the 
Veteran's claim.  Even if new, however, the Board points out 
that, as laypersons without the appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on a 
medical matter such as whether the Veteran's current seizure 
disorder is related to service.  See Bostain, 11 Vet. At 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen, 10 Vet. App. at 186 (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter that cannot be established by lay evidence, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for seizure 
disorder are not met, and that the RO's January 2003 denial of 
the previous petition to reopen the claim for service connection 
for a seizure disorder remains final.  See 38 U.S.C.A. § 5108; 38 
C.F.R.   § 3.156.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for paranoid schizophrenia is denied.

As new and material evidence to reopen the claim for service 
connection for a seizure disorder has not been received, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


